Citation Nr: 9918410	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected degenerative disc disease at L5-S1, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from December 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder, assigning a 10 percent disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran currently has 
mild degenerative disc disease at L5-S1, manifested by range 
of motion of 80 degrees of flexion, 25 degrees of extension, 
20 degrees of left and right lateral flexion, 25 degrees of 
left rotation, and 35 degrees of right rotation with pain on 
range of motion and positive straight leg raising testing, 
bilaterally.

3.  Moderate limitation of lumbar range of motion or moderate 
intervertebral disc syndrome with recurring attacks is not 
shown by the evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected degenerative disc disease 
at L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes (DC) 5010, 5285-5295  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for a low back disorder and has appealed 
an initial grant of less-than-complete benefits.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA orthopedic 
examination.  In addition, pursuant to the Board's remand, 
the RO informed the veteran that he was entitled to a 
personal hearing.  It also sent a letter to the veteran, 
dated November 1998, requesting information as to all VA and 
private medical treatment, so that it could attempt to obtain 
any outstanding medical evidence.  The claims file does not 
contain any response to that letter from the veteran.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991); see Wood v. Derwinski, 1 Vet. 
App. 190, 193  (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."). 

The Board notes that the veteran appealed the RO's initial 
disability rating assignment.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating for his service-connected 
disability, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of his initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)  
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).  In this regard, the Board finds that the medical 
evidence of record at the time of the RO's initial grant of 
service connection is most probative.  Id.

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no treatment for any low back 
problems during the veteran's first period of service from 
1966 to 1968.  An October 1978 induction medical examination 
report is also negative for any low back complaints or 
pathology.

Service outpatient records show that the veteran complained 
of non-radiating low back pain in December 1979 after 
injuring it playing basketball.  Physical examination 
revealed full range of motion with no tenderness or spasm.

A June 1982 service outpatient record shows another complaint 
of low back pain by the veteran.  He reported that he injured 
it while lifting a generator.  Range of motion was within 
normal limits.  Heel to toe walking and leg extension was 
good.  There was mild tenderness in the mid low back.  
Assessment was muscle strain.

A January 1983 separation medical report indicates that the 
veteran had mild low back pain when lifting heavy material.

Records from June 1983 show that the veteran was seen on 
several occasions for physical therapy on his low back.  His 
pain was localized in the lumbar area.  Range of motion was 
decreased.  Back extensions were tight, but there was no 
radiation or neurological deficits.  Assessment was recurrent 
mechanical low back pain.  The final physical therapy record, 
dated July 1983, indicates that the veteran was "much 
improved."

Subsequent to service, no complaint of or treatment for any 
low back problems is shown until 1994.  The claims file 
contains private outpatient records from December 1983 to 
June 1984, but they do not pertain to a low back condition.

Private physician notes, dated July 1994 to December 1994, 
show that the veteran was seen on several occasions for 
complaints of low back pain.  An August 1994 radiology report 
reveals that his lumbosacral spine had intact bony structures 
with no arthritic changes.  An August 1994 physician's notes 
indicates that X-rays revealed some degenerative arthritis 
"in a couple of places."

The most recent medical evidence is a May 1996 VA orthopedic 
examination report.  It indicates, as medical history, that 
the veteran injured his back in service in 1979, that he 
underwent physical therapy at that time, and that he had 
intermittent pain since that time.  He did not have any 
radiation of pain.  He was able to work satisfactorily.  
Walking, sitting, or standing too long exacerbated his low 
back symptomatology.  The examiner indicated that the veteran 
was able to walk up and down stairs satisfactorily and could 
run some.  Objective findings consisted of mild to moderate 
tenderness over his lumbar spine, positive bilateral straight 
leg raising test, and a normal gait.  Dorsiflexion of the 
ankles was satisfactory.  There were no postural or fixed 
deformities.  Musculature of the back was normal.  Range of 
motion was 80 degrees of flexion, 25 degrees of extension, 20 
degrees of left and right lateral flexion, 25 degrees of left 
rotation, and 35 degrees of right rotation.  There was pain 
on range of motion.  Sensory and deep tendon reflexes were 
normal.  X-rays revealed mild degenerative arthritic changes 
with anterior and lateral vertebral body spurring, as well as 
disc space narrowing at L5-S1.  Diagnosis was degenerative 
arthritis and degenerative disc disease at L5-S1.

In lay statements, the veteran asserted that he was entitled 
to a disability rating in excess of 10 percent for his low 
back disorder.  He indicated that he had muscle spasms three 
times per week, radiating pain to the right leg, and 
limitation of motion.  He indicated difficulty picking up 
anything of weight, the use of a back brace, and frequent use 
of pain medication.  He reported that his back disability 
affects his work at his employment.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The veteran's lumbar degenerative disc disease is currently 
rated as 10 percent disabling pursuant to DC 5010-5293, 
indicating that it involves traumatic arthritis and is rated 
based on symptoms of intervertebral disc syndrome.  38 C.F.R. 
§§ 4.27, 4.71a, DC 5010, 5293  (1998).  DC 5293 authorizes a 
maximum 60 percent rating for intervertebral disc syndrome 
manifested by "pronounced" symptoms of sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings to the site 
of the diseased disc.  A 40 percent rating is assigned for 
"severe" intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 20 percent rating is 
assigned for a "moderate" disability involving recurring 
attacks.  A 10 percent rating is authorized for a "mild" 
disability.  38 C.F.R. § 4.71a, DC 5293  (1998).

In this case, after review of the medical evidence, the Board 
finds that the veteran's current low back disability is 
properly rated as 10 percent disabling under DC 5293.  The 
medical evidence does not indicate that he currently has 
recurring attacks of intervertebral disc syndrome with 
sciatic neuropathy, absent ankle jerks, or any other 
neurological findings.  The most recent medical evidence 
shows that the veteran had satisfactory ankle reflexes and no 
complaints of radiating pain.  Sensory and deep tendon 
reflexes were normal.  Overall, the evidence shows no 
neurological deficits.  The only objective manifestations 
were some tenderness over the lumbar spine, positive straight 
leg raising, and some slight limitation of motion of the 
lumbar spine.  Functional impairment consisted of some pain 
on motion and pain on prolonged sitting, standing, or 
walking.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board acknowledges that the veteran recently asserted that he 
had radiating pain, muscle spasms, and other pathology not 
noted on any objective examination.  However, he is not 
competent to testify as to medical diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992) (lay persons are not 
competent to offer medical opinions).  Overall, the Board 
finds that his manifestations, both objective and functional, 
are "mild" in nature, warranting a 10 percent disability 
rating.  38 C.F.R. § 4.71a, DC 5293  (1998).

The Board notes that the veteran's back disorder may 
alternatively be rated pursuant to DC 5292, for limitation of 
range of motion of the lumbar spine.  DC 5292 authorizes a 40 
percent disability rating for "severe" limitation of range 
of motion.  A 20 percent rating is assigned for "moderate" 
limitation of range of motion.  A 10 percent rating is 
warranted for a "slight" disability.  38 C.F.R. § 4.71a, DC 
5292  (1998).  In this case, the veteran's lumbar spine most 
recently had 80 degrees of flexion, 25 degrees of extension, 
20 degrees of left and right lateral flexion, 25 degrees of 
left rotation, and 35 degrees of right rotation.  These 
results are indicative of a slight disability.  Thus, the 
Board finds no basis for a disability rating in excess of 10 
percent under DC 5292.

Since the veteran's low back disorder involves degenerative 
disc disease, the Board has considered whether an increased 
disability rating is warranted based solely on that 
diagnostic code.  Under DC 5010, traumatic arthritis is to be 
rated as degenerative arthritis, DC 5003.  DC 5003 authorizes 
ratings based on limitation of motion of the body part 
affected.  38 C.F.R. § 4.71a, DC 5003  (1998).  As stated 
above, based on limitation of motion of the lumbar spine, the 
veteran is entitled only to his current 10 percent rating.  
See, supra.  DC 5003 also provides that a 20 percent 
disability rating is warranted for X-ray evidence of 
arthritis affecting 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5010, 5003  (1998).  Here, the 
veteran's arthritis does not affect 2 or more joints and is 
not shown to have incapacitating exacerbations.

The medical evidence also does not show that the veteran's 
back disorder involves residuals of fractured vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis (DC 5287).  38 C.F.R. § 4.71a  (1998).  Thus, these 
DCs are not applicable in this case.   

In regard to "functional loss," as described in DeLuca, 
supra, the Board finds no evidence that the veteran's back 
disability involves incoordination, instability, or other 
functional impairment.  As stated above, the veteran 
complains of pain on motion and pain on prolonged sitting, 
standing, or walking.

Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's 
degenerative disc disease at L5-S1, and not a 20 percent 
rating.  Although currently rated under DC 5010-5293, the 
Board finds no diagnostic code for back disabilities under 
the Rating Schedule, and no functional effects, that would 
entitle the veteran to a higher rating.  As a result, the 
Board concludes that the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b).

The Board finds no evidence that the veteran's service-
connected degenerative disc disease warranted a disability 
rating in excess of 10 percent at any time during the 
pendency of this appeal, even if only temporarily.  All of 
the evidence the Board has considered in rendering this 
decision was before the RO in June 1996; no additional 
evidence was submitted.  Thus, the Board finds that his 
disability has warranted a 10 percent disability rating since 
the inception of his claim.  He is not entitled to a "staged 
rating."  See Fenderson, supra.

Because the veteran has argued that his service-connected 
lumbosacral degenerative disc disease affects his work, the 
Board must consider the applicability of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1)  (1998).  The law provides 
that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

Id.  While the Board does not have the authority to actually 
assign an extraschedular rating, the regulations do not 
preclude the Board from considering whether a referral to the 
appropriate officials for assignment of an extraschedular 
rating is warranted.  Floyd v. Brown, 9 Vet. App. 88  (1996); 
see also VAOPGCPREC 6-96  (August 16, 1996).  In this case, 
there is no objective evidence that the veteran's service-
connected degenerative disc disease presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Thus, the veteran's claim must be denied.


ORDER

Entitlement to an increased original disability rating for 
service-connected degenerative disc disease at L5-S1 is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

